 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase, Inc. and International Ladies' Garment Work-ers' Union, AFL-CIO. Cases 9-CA-14561 and9-CA-14862October 15, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 1, 1981, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the ChargingParty filed limited cross-exceptions and a brief sup-porting the cross-exceptions and answering Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.On July 20, 1981, the United States Court of Ap-peals for the Sixth Circuit issued its opinion inN.L.R.B. v. Gibraltar Industries, Inc., 653 F.2d1091, in which it denied enforcement of a bargain-ing order issued against Respondent in Case, Inc.,237 NLRB 798 (1978). The violations found by theAdministrative Law Judge in the instant case, thatRespondent violated Section 8(a)(3) and (1) of theAct by unduly delaying reinstatement of unfairlabor practice strikers and by its refusal to payholiday pay to strikers who were reinstated, arebased on his finding that employees were engagedin an unfair labor practice strike. The strike was inresponse to Respondent's posting of piece rates onFebruary 9, 1979, to become effective the follow-ing day for work on chemical garments. Prior tothis time such work had been hourly paid, and sev-eral employees who felt that the rates were toolow and production quotas too high discoveredthat Respondent had not bargained with the Unionabout the change. Thereafter, approximately 50percent of Respondent's 250 employees went onstrike, carrying signs which read "Case on Strike-Unfair Labor Practices." The strike continued intoOctober when the Union sent Respondent a tele-gram announcing the employees' intention toreturn to work unconditionally.' The Administra-Due to an error in transmission there was a question as to whetherthe offer was unconditional. The issue was litigated at the hearing andthe Administrative Law Judge found that the offer was unconditional asof October 26, the date of the first telegram.265 NLRB No. 9tive Law Judge found that Respondent's delayedreinstatement of unfair labor practice strikers andits refusal to pay holiday pay to strikers who didreturn violated Section 8(a)(3) and (1) of the Act.The decision of the court, however, invalidatingthe earlier bargaining order, absolved Respondentof any duty to bargain with the Union, and there-fore employees who went out on strike in protestof Respondent's unilateral change in piece mealrates were economic, rather than unfair labor prac-tice strikers. Since the allegations of the complaintand the issues litigated concerned only the questionof whether unfair labor practice strikers were rein-stated in a timely fashion and consequently wheth-er employees were entitled to holiday pay, and de-pended upon the Board's bargaining order beingsustained, we shall dismiss the complaint in its en-tirety. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.' We shall therefore deny Respondent's motion to reopen the record.In reaching this result we must specifically point out that in the circum-stances of this case there is no basis for the Administrative Law Judge'sfinding that under the doctrine enunciated in The Laidlaw Corporation,171 NLRB 1366 (1968), Respondent would be liable for its delay in rein-stating these strikers even if they were determined to be economic ratherthan unfair labor practice strikers. Respondent's conduct was neither al-leged nor litigated as a violation of Laidlaw and the record contains noevidence upon which to make such a determination.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge:' Thecharge in Case 9-CA-14561 was filed on November 16,1979,2 by International Ladies' Garment Workers Union,AFL-CIO, herein called the Charging Party or Union,against Case, Inc., herein called the Company or Re-spondent, alleging that Respondent had violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, herein called the Act, by refusing to reinstateunfair labor practice (ULP) strikers following their un-conditional offer to return to work. That charge wasamended on December 11 to specify individuals whohad, as of that time, not been reemployed by Respond-ent.The Regional Director issued a complaint in that caseon December 13 alleging that the Union represented aproduction and maintenance (P & M) unit at Respond-ent's Olive Hill, Kentucky, plant and that the Board hadt During the hearing in this matter, on motion. Case 9-CA-15360(1)was severed and dismissed, and the charge withdrawn by the Union.a Unless specified otherwise, the events in this matter took placeduring 1979.102 CASE, INC.ordered Respondent to bargain with the Union for thatunit in its Decision at 237 NLRB 798 (1978). The com-plaint stated that Respondent continued to refuse to bar-gain with the Union and had unilaterally issued and im-plemented piece rates for work on chemical garmentsand attempted to negotiate directly with its employeesconcerning wages and other terms and condition of em-ployment, and that the employees had engaged in a ULPstrike beginning on February 20 which continued untilOctober 26, when an unconditional offer to return towork was made by the Union on the Union on the strik-ers' behalf.The charge in Case 9-CA-14862 was filed by theUnion against Respondent on February 6, 1980, alleging,among other things, that Respondent had not returnedcertain of the strikers to work and had failed to paythem holiday pay because they engaged in the strike. OnMarch 18, 1980, the Regional Director issued an orderconsolidating cases, amended consolidated complaint andnotice of hearing, consolidating the two cases above andalleging that the Union's October 26 telegram offeringunconditional return by the strikers was clarified by aunion telegram on October 30 and that on and after thatdate Respondent had failed and refused to reinstate theemployees listed in Appendix A to the complaint and re-fused to pay the employees in Appendix B their holidayand Christmas pay, all because the employees had en-gaged in a ULP strike and concerted activities.The charge in Case 9-CA-16360 was filed on May 23,1980, and, as noted in the footnote supra, was withdrawnduring the hearing.Respondent filed timely answers in Case 9-CA-14561and to the consolidated complaint, which admitted thejurisdictional and commerce allegations, the status of theUnion, and that Gene Case is Respondent's president anda supervisor, but denied the appropriateness of the P &M unit and that the Union represented a majority of itsemployees. Respondent agreed that it had refused to bar-gain and that certain of its employees engaged in a strike,but denied that the strike was caused or prolonged by itsunfair labor practices and denied the remaining allega-tions of the complaint.The principal questions to be answered are whetherthe strike was caused in whole or part by Respondent'sunfair labor practices, and if so, whether the offer toreturn was unconditional and when that was made clearto Respondent and, lastly, whether there was an obliga-tion on Respondent to pay holiday pay to its returnedemployees. I have concluded that the strike was causedin part by Respondent's unfair labor practices and thatthe Union, on October 30, made clear to Respondentthat the offer of the strikers to return to work was un-conditional and that they should have been reinstatedwithin 5 days. Therefore, all returning strikers shouldhave been reinstated by November 5 and would havebeen eligible for December and January holiday pay. Re-spondent raised a secondary issue as to whether all of theemployees who did not work during the strike werestrikers, and I have determined that all of the employeeswho did not work for Respondent during the period ofthe strike and were not shown on Respondent's recordsas voluntary quits or dismissals are to be consideredstrikers for whom an offer to return was made by theUnion.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Grayson, Kentucky, on August 19,1980. Briefs from Respondent, the Union, and the Gener-al Counsel have been carefully considered.On the entire record in this case, including the exhibitsand testimony, and noting the stipulations and uncontra-dicted testimony, and on my evaluation of the reliabilityof witnesses based on the evidence and their demeanor, Imake the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSCase, Inc., is a Kentucky corporation engaged in themanufacture of wearing apparel at its Olive Hill, Ken-tucky, plant. During the past year Respondent sold andshipped, directly to points outside of Kentucky, goods,materials, and products valued in excess of $50,000.Respondent admits, and I find, that Respondent is anemployer engaged in commerce within the meaning ofSections 2(6) and (7) of the Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsIn a previous consolidated proceeding against Re-spondent and another corporation, a hearing was held inJune 1977 before Administrative Law Judge Claude R.Wolfe who issued his Decision on November 30 of thatyear, Administrative Law Judge Wolfe found that Re-spondent had violated Section 8(aXl), (3), and (5) of,theAct and set aside an election, due to Respondent's unfairlabor practices, and entered a bargaining Order. TheBoard approved Administrative Law Judge Wolfe's find-ings in its Decision and Order, 237 NLRB 798, andfound that Respondent's bargaining obligation to theUnion dated from September 15, 1976, on. This Decisionis in the enforcement stage in the United States Court ofAppeals for the Sixth Circuit, herein Sixth Circuit, andhas been argued and is awaiting decision.The Union filed additional charges against Respondentin Cases 9-CA-11866, 9-CA-13610, and 9-CA-14234.The parties entered into a settlement agreement whichwas made contingent on enforcement of the prior pro-ceeding in the Sixth Circuit or to any ruling thereafterentered by the United States Supreme Court. If the SixthCircuit or the Supreme Court denies enforcement of thebargaining order, the General Counsel agrees to dismissthe 8(a)(5) allegations in two of the cases in the settle-ment agreement. If the Board's Order is enforced, Re-spondent will then comply with the terms of the settle-ment agreement. The agreement provided it did notsettle the issue of whether the February 20 strike wascaused by unfair labor practices. As part of the settle-ment, the parties stipulated as follows:103 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. On or about February 15, 1979, Case, Inc., unilater-ally established original piece rates for chemical suitswhich had previously been produced by emloyees paidhourly wages.2. On or about February 20, 1979, Case, Inc., actingthrough its president, Gene Case, dealt directly with itsemployees concerning their compensation and otherterms and conditions of employment.3. On or about February 20, 1979, employees of Case,Inc., commenced a strike carrying picket signs bearingthe legend "Case on strike-Unfair Labor Practices."4. The settlement agreements, in Cases 9-CA-11866and 9-CA-13610 do not resolve, or foreclose litigationof, any aspect of the unfair labor practice strike issue al-leged in Case 9-CA-13610, which allegation remainsunder active consideration for further processing, andthe General Counsel specifically reserves the right to liti-gate said issue in any future proceedings.5. This stipulation is binding upon all parties hereto forthe purpose of the further processing of Cases 9-CA-13610 and any future proceedings.Respondent filed charges in Cases 9-CB-4181 and 9-CB-4241 against the Union alleging strike misconduct ofemployees, and the Regional Director issued a complainton July 27 alleging conduct by eight named strikers andsome unknown individuals as violative of Section8(b)(l)(A) of the Act. The parties entered into a settle-ment stipulation, signed in August and September, pro-viding that the Union, its officers, and agents woulddesist from certain conduct and post a notice with thefurther provision that the Order could be enforced by acircuit court.The parties agree that a number of employees, general-ly considered to be 21, left Respondent's premises onFebruary 20 and set up a picket line at the plant around4 p.m. with signs saying "Case on strike-Unfair LaborPractices." They further agree that about half or 125 ofRespondent's 250 employees did not work during thestrike.Respondent stipulated that it did not reinstate anystrikers within 5 days of October 30, 1979, and furtherhad not reinstated any strikers within 5 days of Novem-ber 16, 1979, because, as Respondent counsel statedduring the hearing, "I'm not conceding there ever wasan unconditional offer, to the extent any offer was made,it certainly couldn't have been made before November16."In regard to holiday pay, Respondent has rules that anemployee must be employed 30 days prior to the date ofany holiday and work the day before and the day afterto get paid for the holiday. With the exception of twoemployees listed in Appendix B to the complaint, noneof those employees received any holiday pay, indicatingthat they were reinstated, presumably sometime in De-cember or thereafter, and did not receive any holidaypay on the basis of Respondent's interpretation of itsrules. Respondent took the position that after employeeswere out of work for 3 months that they would have torequalify by working 30 days before holiday pay couldbe granted.B. The Events of February 19, 20, and 21There is no denial of the testimony of several employ-ees that around 3 p.m., February 19, shortly before quit-ting time, Respondent posted piece rates to become ef-fective the next day for a line of chemical clothing it wasmanufacturing. Prior to that time the employees hadbeen paid on a straight hourly rate. According to theemployees, there was some discussion of those rates atthat time and again on the following morning.Sina Yonts, who was one of the employee union lead-ers in the plant, testified that a number of employeestalked to her the following morning before the shiftstarted, complaining that the posted rates were too lowand production quotas too high, and they wanted toknow if the Union and the Company had bargainedabout those rates before Gene Case set them. Yonts didnot work in the area where the chemical garments werebeing made but was an inspector in another unit. Shecalled J. Lavine who was the director of organizers forthe Union and told him that the employees had com-plained to her that they were dissatisfied with the rates,that the chemical garments were giving them rashes, andthat they wanted to know if Respondent and the Unionhad bargained about those rates before they had been setby Case. Lavine said there had been no bargaining be-tween the Union and the Company and, to her questionas to whether they could strike about it, advised thatthey could strike due to the fact that the Union had notbeen contacted and the Company had unilaterally madeand posted the rates and that such a strike would be anunfair labor practice strike.Yonts met with a group of employees during lunch-time and told them what Lavine had said about theirbeing able to strike because of the unfair labor practices.Although some of the employees could not recall exactlywhat Yonts said, there is no denial of it and the fact thatthe picket signs carried a legend would tend to corrobo-rate that she had so told the employees. They talkedamong themselves and agreed that, after they went backto work at noon, anyone who wished to strike wouldstand up at 12:30 p.m. and walk out of the plant. Shestated that just before 12:30 p.m. Gene Case came outinto the plant and motioned one of the two groups whoworked on the chemical garments to go to the breakroom.Ambus Henderson testified that she was in the groupthat went first and that Case told them some of the ratesmight have to be adjusted but he would work with themand get them right. Some of the employees asked aboutthe abrasiveness of the cloth and the rates, and afterabout 20 minutes they were told to back to work. An-other employee, Patricia Burchett, said that she was.inone of the groups and that, after Case said he knew therewere some problems with the rates and they wouldstraighten them out if they worked with him, he toldthem to go back to their machines and behave them-selves. Burchett said the word was passed around amongthe employees that if they still wanted to strike, theyshould stand up at 2:30 p.m. and walk out.Yonts stated that at 2:30 p.m. a number of employeesstood up and started to walk out and at that time Case104 CASE, INC.came into the plant with a camera and started to takepictures. Twenty-one employees clocked out and left theplant. At that time, according to Henderson, after Casehad taken some pictures of those who were walking out,some of the employees who had been standing sat down.Case went to the timeclock, pulled the cards of thosewho had clocked out, and said loud enough for her tohear that those who had walked out were fired. Anotherof the employee union leaders named Benyon wentaround to some of the employees and cautioned them notto walk out at that time.Mary Buckler stated that she worked until about 3o'clock and left the plant after she got a message that herson was injured and when she came back to the plant thenext day she joined the picket line.As noted above, it was stipulated that the pickets car-ried signs that said, "Case on strike-Unfair Labor Prac-tices." Yonts testified that when the employees left theplant on February 20 they made these signs on the park-ing lot and started carrying them and picketing when theshift left the plant at 4 p.m.Gene Case was called under Section 61 l(c) of the Fed-eral Rules of Procedure and testified that he had noticeda group meeting in the parking lot on February 20 as hereturned from lunch. He stated that he did talk to em-ployees that day and there was some discussion of piecerates. He told the employees that if adjustments wereneeded in the pay rate they would do so. He further tes-tified that on the following day, February 21, only about50 percent of the employees reported to work. In re-sponse to questions by Respondent counsel, Case saidthat he could not recall any particular persons on thepicket line other than some few that he named and statedthat no one wrote to Respondent and said they were onstrike. He admitted he did not know all of the strikerswho were listed in Appendix A of the complaint and hecould not say they were on the picket line or not or ifthey were on strike or not.The strike continued into October and, on October 26,the Union sent a mailgram to Gene Case at the Companyas follows:THE ILGWU ITS UPPER SOUTH DEPARTMENT, ONBEHALF OF ALL STRIKING EMPLOYEES OF CASE INC,HEREBY OFFER UNCONDITIONALLY TO RETURN TOWORK FORTHWITH. THIS OFFER IS A CONTINUINGONE. PLEASE NOTIFY THESE EMPLOYEES AND ALLOTHER STRIKERS WHEN THEY SHOULD REPORT TOWORK AND SEND US A COPY THEREOF.The mailgram which was received by Respondent hadthe word "conditional" in place of "continuing." On Oc-tober 29, Respondent counsel sent a telegram to counselfor the Union as follows:YOUR RECENT COMMUNICATION ADDRESSED TO THEABOVED NAME HAS BEEN REFERRED TO US FOR RE-SPONSE. PLEASE FURNISH US WITH THE FOLLOWINGINFORMATION IMMEDIATELY SO THAT YOUR COM-MUNICATION CAN PROPERLY BE RESPONDED TO ANDAPPROPRIATE STEPS TAKEN:1. YOU STATE THAT THE EMPLOYEES UNCONDITION-ALLY OFFER TO RETURN BUT THAT THE OFFER IS ACONDITIONAL ONE. PLEASE CLARIFY AND SET FORTHTHE CONDITION.2. PLEASE SET FORTH THE NAMES, CURRENT AD-DRESSES AND TELEPHONE NUMBERS OF THE STRIK-ING EMPLOYEES WHO ARE PREPARED TO RETURN TOWORK AND THE DATE EACH IS ACTUALI Y PRE-PARED TO RETURN. THIS INFORMATION IS ESSENTIALIN AS MUCH AS WE DO NOT HAVE A LIST OF ALLEMPLOYEES WHO ACTUALLY WENT ON STRIKE ANDAS TO SOME STRIKERS WE HAVE INFORMATION THATTHEY ARE IN FACT NOT INTERESTED IN RETURNINGTO WORK AT CASE INC.3. WHAT ASSURANCE CAN YOU GIVE THAT THEOFFER DOES NOT REPRESENT ANYTHING MORE THANA TEMPORARY BRAKE [SIC] IN THE STRIKE. SPECIFI-CALLY CAN THE EMPLOYER BE ASSURED THAT THEEMPLOYEES ONCE RETURNING WILL NOT IMMEDI-ATELY OR SHORTLY THEREAFTER STRIKE AGAIN.YOUR IMMEDIATE RESPONSE WILL BE GRATELY [SIC]APPRECIATED.The Union responded on October 30 with the followingmailgram:WE HAVE RECEIVED YOUR MAILGRAM OF OCTOBER24. 1. THE OFFER IS UNCONDITIONAL. 2. MANYFORMER STRIKERS HAVE ALREADY MADE OFFERS INPERSON TO RETURN TO WORK AND HAVE GIVENYOU THEIR ADDRESSES AND TELEPHONE NUMBERS.YOU KNOW BETTER THAN WE THE NAMES ADDRESS-ES AND TELEPHONE NUMBERS OF YOUR EMPLOYEES.TO OUR KNOWLEDGE THEY ARE PREPARED TORETURN TO WORK NOW OR UPON REASONABLE NO-TIFICATION. 3. THIS IS NOT A TEMPORARY BRAKE INTHE STRIKE.Respondent's counsel thereafter sent a letter to counselfor the Union questioning whether there was an error inthe first telegram and noted that the Union did not giveRespondent the names, addresses, and telephone numbersof the strikers and asked for more information concern-ing those two items. Nothing was stated in the letterabout the erroneous date in the Union's second telegramwhich should have been October 29 rather than October24. The Union's counsel replied on November 5, againstating that the offer to return was unconditional and en-closing a copy of the Union's original telegram with theword "continuing" rather than "conditional" in it. OnNovember 7, in another letter to the Union's counsel,Respondent's counsel stated they still had not resolvedwhether the communication was a conditional or uncon-ditional offer and that a few of the employees who hadleft since February had personally requested reemploy-ment and that Respondent would consider that thosewere the only employees who desired reemployment.On November 13, union counsel wrote to Respondentcounsel stating that Respondent's assumption concerningthe strikers wishing to be reemployed was incorrect andthere was no legal requirement that strikers make an ap-plication since they were unfair labor practice strikerswho had unconditionally offered to return. The letter105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther stated that the telegram which was telephoned inand sent on October 26 used the word "continuing"rather than "conditional" and repeated once again thatthe offer to return was unconditional, as the Unionplaced in the October 26 and again in the October 30mailgrams.C. The Contention of the PartiesRespondent disputes that the strike was an unfair laborpractice strike on two bases. First, it urged that some ofthe General Counsel's witnesses were unhappy with therates and if the rates Gene Case posted had been accept-able to the employees they might not have struck be-cause of Respondent's unilateral action. Respondent addi-tionally attempts to impeach the credibility of Yonts,who testified to the ULP genus of the strike, on the basisthat the Regional Director dismissed a charge filed onher behalf because she allegedly was involved in somestrike misconduct, and her having been named, but notindicted, in an indictment naming eight other strikersthat "The Board" considered her neither objective nortrustworthy. This bootstrapping attack has nothing to dowith the credibility of Yonts and her testimony concern-.ing her talk with Union Organizer Lavine and discussionwith the employees.The fact that the General Counsel decided not to issuea complaint seeking Yonts' reinstatement has nothing todo with her credibility, and Respondent had not shownin any manner that it would impeach her. Being named,but not as a defendant, in an indictment produces noth-ing in regard to the credibility of the person, as Re-spondent counsel well knows. Whether such actions mayhave produced a bias is problematical, but here externalfacts corroborate Yonts.Yonts stated she checked with the Union to see if theCompany had bargaining with the Union about the ratesbecause the employees considered them very low andthe production requirement too high. Respondent claimsthis is implausible, but it would appear to be perfectlyplausible. The employees would want to know if theUnion had agreed to the setting of these low rates andhigh production requirements.Respondent claims that there was no strike when theCompany took other unilateral action, but this is not areasonable test as to whether the strike at this time wascaused, at least in part, by Respondent's unilateral action.Here the duty to bargain had been established, accordingto the Board, over 2-1/2 years prior to this unilateralaction. I would think it reasonable that, if the Companyhad posted rates of an astronomical figure where em-ployees would make a lot of money, the employeesmight not have been interested in striking. But here therewas a combination of things to motivate them. The factis that they felt the rate were too low and they wantedYonts to find out whether there had been negotiations onthose rates, and this testimony is undenied. That some ofthe employees who attended the meeting did not remem-ber everything that was said does not detract fromYonts' testimony. Indeed the establishment of the picketline with the signs prepared by the employees stating itwas a ULP strike corroborates her testimony rather con-clusively. I credit Yonts' testimony.Secondly, Respondent attacks the nature of the strikeon the basis that it has a Laura Modes defense due topicket line violence and that it does not admit it has aduty to bargain with the Union based to some extent onthis Laura Modes defense. [Herbert Bernstein, Alan Bern-stein, Laura Bernstein, a co-partnership d/b/a LauraModes Company, 144 NLRB 1592 (1963).] Respondentreasons that there can be no unfair labor practice strikebased on a claim of 8(a)(5) unilateral action if it had noduty to bargain with the Union. In essence, its defensehere, as was its defense in the stipulated settled cases re-ferred to supra, is based on its denial of a duty to bargainwith the Union.The present law of this case is the Board's Decisionand Order in 237 NLRB 798 that Respondent has a dutyto bargain with the Union and therefore, where thestrike was partially based on Respondent's unilateralaction in posting rates which Respondent's employeesfelt were too low, this strike was an unfair labor practicestrike with a consequent duty on Respondent to reinstatethe strikers within 5 days of their unconditional offer toreturn (October 30), and I so conclude and find. Since itis stipulated that Respondent did not reinstate any of thestrikers within 5 days of October 30, I find that Re-spondent violated Section 8(a)(l) and (3) of the Act andwill recommend that Respondent make the strikerswhole by paying them backpay commencing on Novem-ber 5, 1979.The General Counsel and the Union contend that thefirst telegram was proper and stated an unconditionaloffer to return and that Western Union had erred and in-serted "conditional" for "continuing." They say that, ifthe unconditionality of the offer was not clear because ofthat error, certainly it was made clear to Respondent bythe telegram of October 30 which seriatim answered Re-spondent's questions in its October 29 telegram and saidthe offer was unconditional.Respondent states that it never sent an October 24telegram to which the October 30 telegram was a pur-ported reply and that it had two conflicting telegramsfrom the Union and did not know whether the offer toreturn was conditional or unconditional. It is apparentthat the Union did not know of Western Union's trans-mission errors.In reviewing Respondent's October 29 telegram andthe Union's October 30 telegram, it is clear that theUnion's telegram was a direct reply to Respondent's tele-gram in the particulars requested by Respondent. For ex-ample, Respondent said, "You state that the employeesunconditionally offered to return but that the offer is aconditional one. Please clarify and set forth the condi-tions." The Union's answer is, "The offer is uncondition-al," which would appear to leave no room for misinter-pretation and to deny there were any conditions. Re-spondent's belated argument that the Union's telegramreferred to an October 24 telegram from Respondent isfrivolous, since it is clear from the content of the twotelegrams that the Union's October 30 telegram is adirect point-by-point response to Respondent's October29 telegram and that the October 24 date must be a cleri-cal error.106 CASE, INC.I find and conclude that the October 30 telegram madeit clear that the Union's offer for the strikers to return towork was unconditional but that Respondent, instead ofacting on it, engaged in dilatory tactics attempting to ob-fuscate the situation. I further find and conclude, as thestipulation provides, that Respondent did not reinstatethe employees by November 5 and therefore violatedSection 8(a)(1) and (3) of the Act. By such inaction innot timely reinstating the strikers, and then enforcing its30-day rule on holiday pay, Respondent unfairly euchredits strikers out of their December and January holidaypay. Respondent did not offer any reasons, other thansaying it had not received a proper unconditional offerfor all strikers to return, for not reinstating the strikersbefore sometime in December or January. Thereforebackpay, including holiday pay, will be ordered for allstrikers beginning November 5, 1979, until they wereproperly reinstated.Even if the returning strikers did not work either theday before or the day after the holiday or both, they arestill entitled to the holiday pay since Respondent's dila-tory reinstatement of them may have removed the impe-tus from returned strikers to work those days. There isno basis for Respondent's argument that it is entitled tohave the Union tell it the names, addresses, and tele-phone numbers of the strikers. The Union has fulfilled itsobligation to Respondent and its duty on behalf of thestrikers when it makes and communicates to the Employ-er an unconditional offer of the strikers to return towork. Employees who did not work during the strike arepresumed to be strikers. In this case the undenied inhibit-ing, flagrant actions of Gene Case in photographing thestrikers in the plant and stating that those who left weredischarged is sufficent reason to demonstrate why otheremployees did not walk out on February 20. Conse-quently, Respondent's professed lack of knowledge con-cerning the status of employees who did not workduring the strike was generated by Gene Case's actions.Respondent sought to place the burden on the GeneralCounsel and the Union to prove which, if not all the em-ployees who did not work during the strike, were sup-porting the strike or were strikers. The Board has estab-lished the presumption to be that all employees who donot work during a strike are strikers and that Respondentmay rebut that presumption by proving that employeesquit, resigned, or took other permanent jobs demonstrat-ing that they abandoned Respondent's employment. ThisRespondent here did not attempt to do so. ApparentlyRespondent confuses the term "strikers" with "pickets."It is not necessary for a striker to picket in order toretain his striker's status, since a striker is one who with-holds his labor from his employer. All persons who didnot work during the strike and who did not quit orresign their employment status are strikers, and I so find.Assuming, arguendo, that this was not an unfair laborpractice strike, I would find that, under the circum-stances of this case, Respondent would still have a liabili-ty to the strikers because it delayed their reinstatementfollowing an unconditional offer to return. Under theBoard's Laidlaw doctrine economic strikers have a rightto their former positions if they are not held by perma-nent replacement. [The Laidlaw Corporation, 171 NLRB1366 (1968).]Respondent resisted attempts to determine when thereinstatements here were made but did stipulated that itwas not before November 21. Since those listed on Ap-pendix B to the complaint did not receive Christmas orNew Year's holiday pay, it would appear that reinstate-ments did not occur until December or later. Since Re-spondent had given no reasons other than its stated de-fenses for not reinstating the strikers shoftly after the un-conditional offer was made (October 30), I would findthat Respondent was dilatory in effectuating he reinstate-ments and that it violated Section 8(a)() and (3) of theAct thereby. In the at event, I would order backpay tobegin for the employees on November 5, 1979, until theywere properly reinstated, and any reinstatement ques-tions could be resolved through a backpay proceeding.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section IIand therein found to constitute unfair labor practices inviolation of Section 8(aXl) and (3) of the Act, occurringin connection with Respondent's business operations, asset forth in section I, have a close, intimate, and substan-tial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the strikers were engaged in anunfair labor practice strike and that the Union made anunconditional offer to return to work on the strikers'behalf and that said offer was made clear to Respondenton October 30, 1979, and that Respondent did not rein-state strikers until some date following November 21,1979, but that all strikers were offered reinstatementthereafter, I recommend that Respondent make all of thestrikers listed in Appendixes A and B of the amendedconsolidated complaint whole for the earnings they lostbecause of Respondent's dilatory and delayed reinstate-ment of them, by payment to them of a sum equal to thatwhich each would have normally received as wagesfrom November 5, 1979, until each of them was fully re-instated including payment of the December and Januaryholiday pay, less any net earnings for the interim. Back-pay, plus interest, is to be computed on a quarterly basisin the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).sI further recommend that Respond-ent make available to the Board, upon request, payrolland other records in order to faciliate checking theamounts of backpay due them and other rights theymight be entitled to receive.s See, generally, Isis Plumbing & Heating Ca. 138 NLRB 716 (1962).107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. A number of Respondent's employees engaged in anunfair labor practice strike from February 20 to October26, 1979, and the Union made clear that the offer of thestrikers to return to work was unconditional in its Octo-ber 30, 1979, communication with Respondent.3. Respondent violated Section 8(a)(3) and (1) of theAct by its dilatory and delayed reinstatement of its unfairlabor practice strikers because they engaged in union andconcerted activities among themselves and with otheremployees for the purposes of mutual aid and protection.4. Respondent violated Section 8(a)(3) and (1) of theAct by failing and refusing to pay its strikers Decemberand January holiday pay because it discriminatorily andwithout sufficient reason delayed the strikers' reinstate-ment.[Recommended Order for dismissal omitted from pub-lication.]108